 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                               UNITED STATES DISTRICT COURT
16                              WESTERN DISTRICT OF WASHINGTON
17                                         SEATTLE
18   CHRISA DIANE WINKLE,                     ) Case No.: 2:17-CV-01633
                                              )
19                 Plaintiff,                 ) ORDER
                                              )
20          v.                                )
                                              )
21   Commissioner of Social Security,         )
                  Defendant                   )
22                                            )
                                              )
23                                            )
                                              )
24

25




     ORDER - 1                                             THA WIN, ATTORNEY
                                                  606 Maynard Avenue South, Suite 201
                                                           SEATTLE, WA 98104
 1          Plaintiff’s unopposed motion, docket no. 14, is GRANTED, and it is hereby
 2   ORDERED that, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,
 3   attorney’s fees of $7,123.80 shall be awarded to Plaintiff. Pursuant to Astrue v. Ratliff,
 4   560 U.S. 586 (2010), if it is determined that Plaintiff’s EAJA fees are not subject to any
 5   offset allowed under the Department of the Treasury’s Offset Program, then the check for
 6   EAJA fees shall be made payable to Tha Win, based upon Plaintiff’s assignment of these
 7   amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff’s
 8   counsel, Tha Win, at 606 Maynard Avenue South, Suite 201, Seattle, WA 98104.
 9          IT IS SO ORDERED.
10          Dated this 24th day of January 2019.
11

12                                                     A
13                                                     Thomas S. Zilly
                                                       United States District Judge
14

15

16

17

18   Presented by:

19   By: /s/ Tha Win
     Tha Win Attorney #23217
20   606 Maynard Avenue South
     Suite 201
21   Seattle, WA 98104
     Telephone: (206) 903-0289
22   Fax: (206) 720-9710
     E-mail: thawinlaw@yahoo.com
23
     Attorney for Plaintiff
24

25




     ORDER - 2                                                  THA WIN, ATTORNEY
                                                       606 Maynard Avenue South, Suite 201
                                                                SEATTLE, WA 98104
